     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 1 of 32 Page ID #:1




 1   THE AGUILERA LAW GROUP, APLC
     A. Eric Aguilera (SBN 192390)
 2   Raymond E. Brown (SBN 164819)
 3   Kimberly R. Arnal (SBN 200448)
     650 Town Center Drive, Suite 100
 4
     Costa Mesa, CA 92626
 5   T: 714.384-6600 / F: 714.384.6601
 6   eaguilera@aguileragroup.com
     rbrown@aguileragroup.com
 7   karnal@aguileragroup.com
 8   Attorneys for Plaintiffs St. Paul Mercury Insurance Company, Fidelity and Guaranty
 9   Insurance Company, Travelers Property Casualty Company of America, The
     Travelers Indemnity Company of Connecticut, St. Paul Fire and Marine Insurance
10   Company, and Fidelity and Guaranty Insurance Underwriters, Inc.
11
                             UNITED STATES DISTRICT COURT
12
           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
13
14   ST. PAUL MERCURY INSURANCE               Case No.
     COMPANY, a Connecticut corporation;
15   FIDELITY AND GUARANTY                        PLAINTIFFS’ COMPLAINT FOR:
     INSURANCE COMPANY, an Iowa
16   corporation; TRAVELERS PROPERTY              (1) DECLARATORY RELIEF RE
     CASUALTY COMPANY OF                              DUTY TO DEFEND
17   AMERICA, a Connecticut corporation;
     THE TRAVELERS INDEMNITY                      (2) EQUITABLE CONTRIBUTION
18   COMPANY OF CONNECTICUT, a
19
     Connecticut corporation; ST. PAUL
     FIRE AND MARINE INSURANCE
20   COMPANY, a Connecticut corporation;          JURY DEMAND
     and FIDELITY AND GUARANTY
21   INSURANCE UNDERWRITERS,
     INC., a Wisconsin corporation,
22
                   Plaintiffs,
23
              v.
24
     LEXINGTON INSURANCE
25   COMPANY, a Delaware corporation;
     AMERICAN INTERNATIONAL
26   SPECIALTY LINES INSURANCE
     COMPANY, an Illinois corporation;
27   and DOES 1 through 10 inclusive,
28                 Defendants


                                              1
                                                                              COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 2 of 32 Page ID #:2




 1         Come now Plaintiffs, St. Paul Mercury Insurance Company, Fidelity and
 2   Guaranty Insurance Company, Travelers Property Casualty Company of America,
 3   The Travelers Indemnity Company of Connecticut, St. Paul Fire and Marine
 4   Insurance Company, and Fidelity and Guaranty Insurance Underwriters, Inc.
 5   (collectively, “Travelers”), and plead the following allegations on information and
 6   belief in support of their complaint herein:
 7         1.     In the present action, Travelers seeks equitable contribution from
 8   defendants Lexington Insurance Company (“Lexington”) and American International
 9   Specialty Lines Insurance Company (“AISLIC”) for defense fees and costs incurred
10   by Travelers in the defense of Pulte Home Corporation (“Pulte”) in the below detailed
11   Underlying Actions. Travelers is informed and believes that Lexington and AISLIC
12   had a duty to defend Pulte, as alleged herein, but refused to do so based upon an
13   improper reading of the ongoing operations language of their policies.
14                                       JURISDICTION
15         2.     Plaintiffs, and each of them, are wholly owned subsidiaries of, and
16   operate under their parent organization, The Travelers Company, Inc. The Travelers
17   entities involved in this action are as follows:
18                a. Plaintiff St. Paul Mercury Insurance Company is now, and at all
19         relevant times was, a corporation, existing under the laws of the State of
20         Connecticut with its principal place of business in Connecticut.             St. Paul
21         Mercury Insurance Company is, and at all relevant times was, an insurance
22         carrier eligible to do business as an insurer in the State of California.
23                b. Plaintiff Fidelity and Guaranty Insurance Company is now, and at all
24         relevant times was, a corporation, existing under the laws of the State of Iowa
25         with its principal place of business in Connecticut. Fidelity and Guaranty
26         Insurance Company is, and at all relevant times was, an insurance carrier
27         eligible to do business as an insurer in the State of California.
28   ///


                                                    2
                                                                                       COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 3 of 32 Page ID #:3




 1                c. Plaintiff Travelers Property Casualty Company of American is now,
 2         and at all relevant times was, a corporation, existing under the laws of the State
 3         of Connecticut with its principal place of business in Connecticut. Travelers
 4         Property Casualty Company of America is, and at all relevant times was, an
 5         insurance carrier eligible to do business as an insurer in the State of California.
 6                d. Plaintiff The Travelers Indemnity Company of Connecticut is now,
 7         and at all relevant times was, a corporation, existing under the laws of the State
 8         of Connecticut with its principal place of business in Connecticut.              The
 9         Travelers Indemnity Company of Connecticut is, and at all relevant times was,
10         an insurance carrier eligible to do business as an insurer in the State of
11         California.
12                e. Plaintiff St. Paul Fire and Marine Insurance Company is now, and at
13         all relevant times was, a corporation, existing under the laws of the State of
14         Connecticut with its principal place of business in Connecticut. St. Paul Fire
15         and Marine Insurance Company is, and at all relevant times was, an insurance
16         carrier eligible to do business as an insurer in the State of California.
17                f. Plaintiff Fidelity and Guaranty Insurance Underwriters, Inc. is now,
18         and at all relevant times was, a corporation, existing under the laws of the State
19         of Wisconsin with its principal place of business in Connecticut. Fidelity and
20         Guaranty Insurance Underwriters, Inc. is, and at all relevant times was, an
21         insurance carrier eligible to do business as an insurer in the State of California.
22         3.     Defendants DOES 1 through 10, inclusive, are sued herein by such
23   fictitious names because Plaintiffs are unaware of the true names and capacities of
24   said DOE defendants. Plaintiffs will amend this complaint to reflect the true names
25   when the same are ascertained. Plaintiffs are informed and believe and thereon allege
26   that said DOE defendants are responsible for the acts, events, and circumstances
27   alleged herein, or are interested parties to this action.
28   ///


                                                   3
                                                                                       COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 4 of 32 Page ID #:4




 1         4.     Defendants Lexington, AISLIC, and DOES 1 to 10, are hereinafter
 2   collectively referred to as “Defendants.”
 3         5.     The amount in controversy is in excess of $1,900,000, and represents
 4   fees and costs sought in connection with the defense of the parties’ mutual insureds
 5   with regard to the Underlying Actions.
 6         6.     The Court has diversity jurisdiction.        Plaintiffs St. Paul Mercury
 7   Insurance Company, Travelers Property Casualty Company of America, The
 8   Travelers Indemnity Company of Connecticut, and St. Paul Fire and Marine
 9   Insurance Company are citizens of Connecticut.         Plaintiff Fidelity and Guaranty
10   Insurance Company is a citizen of Iowa and Connecticut. Plaintiff Fidelity and
11   Guaranty Insurance Underwriters, Inc. is a citizen of Wisconsin and Connecticut.
12   Defendant Lexington is a citizen of Delaware and Massachusetts. Defendant AISLIC
13   is a citizen of Illinois and New York.
14                                            VENUE
15         7.     Plaintiffs are informed and believe and thereon allege the insurance
16   coverage acts and/or omissions at issue in this litigation took place within the State of
17   California. Defendants issued insurance policies for subcontractors involved in the
18   Underlying Actions doing business in the State of California. Venue, therefore, lies
19   with this Court, as one or more of the Defendants have a principal place of business in
20   this county, one or more of the Defendants are out of State corporations and do not
21   have a principal local office in this State such that this county is a proper venue,
22   and/or one or more of the Defendants conduct business within this county.
23                               GENERAL ALLEGATIONS
24         8.     Plaintiffs are informed and believe and thereon allege that Defendants
25   failed to defend Pulte with respect to the Underlying Actions under their policies of
26   insurance alleged therein, upon the basis that Defendants’ policies only afford
27   coverage to Pulte arising out of the ongoing operations of Defendants’ named
28



                                                 4
                                                                                   COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 5 of 32 Page ID #:5




 1   insureds, and that the Underlying Actions involve completed operations claims which
 2   Defendants maintain are not covered under the language of their policies of insurance.
 3         9.     Plaintiffs are informed and believe and thereon allege that the language
 4   of the policies of insurance issued by Defendants at issue in each of the Underlying
 5   Actions is the same or substantially similar, and has been applied in a uniform pattern
 6   and practice to deny Pulte a defense to the Underlying Actions.
 7         10.    Plaintiffs defended Pulte in the Underlying Actions, respectively, and
 8   allege that in doing so have incurred and paid in excess of their equitable share of the
 9   defense of Pulte in the Underlying Actions as a result of Defendants’ practice of
10   uniformly denying coverage on the basis that Defendants’ policies only afford
11   coverage to Pulte arising out of the ongoing operations of Defendants’ named
12   insureds and that the Underlying Actions involve completed operations claims which
13   Defendants maintain are not covered under the language of their polices of insurance.
14                              THE LEXINGTON POLICIES
15         11.    Plaintiffs are informed and believe and thereon allege that Lexington
16   issued the following policies:
17                a. California Plastering, Inc., CGL policy nos. 1125734, effective
18                   8/21/05 – 8/21/06; 6761048, effective 8/21/06 – 8/21/07; and
19                   6761315, effective 8/21/07 – 8/21/08.
20                b. Mon-May Framing Corp., Inc., CGL policy nos. 1462669, effective
21                   6/5/05 – 6/5/06.
22                c. Sierra Concrete Design, Inc., CGL policy nos 1142589, effective
23                   10/1/03 – 10/1/04; and 1143799, effective 10/1/04 – 10/1/05 (the
24                   policies listed at Paragraph 11(a)-(c) are herein referred collectively
25                   as the “Dotson Lexington Policies”).
26                d. Leonard Roofing, Inc., CGL policy nos. 4587085, effective 4/30/05 –
27                   4/30/06.
28   ///


                                                5
                                                                                  COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 6 of 32 Page ID #:6




 1               e. Paradise Electric, CGL policy nos. 1142766, effective 12/12/03 –
 2                  12/12/04; 1144019, effective 12/12/04 – 12/12/05; 0995804, effective
 3                  4/1/05 – 10/1/05; and 1549516, effective 10/1/05 – 10/1/06.
 4               f. Trimco Finish, Inc., CGL policy nos. 1070404, effective 9/1/04 –
 5                  9/1/05.
 6               g. West Coast Interiors, Inc., CGL policy nos. 1142472, effective 9/1/03
 7                  – 9/1/04; 1143680, effective 9/1/04 – 9/1/05; and 1144878, effective
 8                  9/1/05 – 9/1/06 (the policies listed at Paragraph 11(d)-(g) are herein
 9                  referred collectively as the “Mendoza Lexington Policies”).
10               h. Sierra Concrete Design, Inc., CGL policy nos. 1142566, effective
11                  10/1/03 – 10/1/04; 1141488, effective 10/1/03 – 10/1/04; 1142589,
12                  effective 10/1/03 – 10/1/04; 1143812, effective 10/1/04 – 10/1/05;
13                  1143799, effective 10/1/04 – 10/1/05; and 8761934, effective 10/1/03
14                  – 10/1/05 (the “Boyce Lexington Policies”).
15               i. American Pre-Cast, CGL policy no. 1142079, effective 5/13/03 –
16                  5/13/04.
17               j. Capital Drywall, Inc., CGL policy nos. 2063174, effective 8/31/04 –
18                  12/31/05; and 6501332, effective 12/31/05 – 12/31/06.
19               k. MRD Marble, Inc. dba Flair Company, Inc., CGL policy no.
20                  1141618, effective 11/30/02 – 11/30/03.
21               l. Mays Masonry, Inc., CGL policy nos. 1143343, effective 6/1/04 –
22                  6/1/05.
23               m. Southern California West Coast Electric, Inc., CGL policy no.
24                  1143497, effective 7/10/04 – 7/10/05 (the policies listed at Paragraph
25                  11(i)-(m) are herein referred collectively as the “Chew/Aponte
26                  Lexington Policies”).
27               n. Mays Masonry, Inc., CGL policy no.1143343, effective 6/1/04 –
28                  6/1/05.


                                              6
                                                                                  COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 7 of 32 Page ID #:7




 1               o. Southern California West Coast Electric, Inc., CGL policy no.
 2                  1143497, effective 7/10/04 – 7/10/05 (the policies listed at Paragraph
 3                  11(n)-(o) are herein referred collectively as the “Seipel/Sheridan
 4                  Lexington Policies”).
 5               p. Brentwood Sheet Metal, CGL policy nos. 1142023, effective 4/23/03
 6                  – 4/23/04; 1143184, effective 4/23/04 – 4/23/05; and 1144431,
 7                  effective 4/23/05 – 4/23/06.
 8               q. Coastal Construction and Lumber, CGL policy nos. 1142642,
 9                  effective 10/27/03 – 10/27/04; and 1143889, effective 10/27/04 –
10                  10/27/05.
11               r. Colorific Painting, CGL policy no. 1144077, effective 1/6/05 –
12                  1/6/06.
13               s. Concord Plumbing Company, CGL policy nos. 1142672, effective
14                  11/1/03 – 11/1/04; 1143893, effective 11/1/04 – 11/1/05; and
15                  9289971, effective 11/1/05 – 11/1/06.
16               t. Daggett Electric, Inc., CGL policy nos. 1143361, effective 6/1/04 –
17                  6/1/05; and 1144538, effective 6/1/05 – 6/1/07.
18               u. Four Seasons Heating and Air Conditioning, CGL policy no.1143528,
19                  effective 7/26/04 – 7/26/05.
20               v. Halabi, Inc. dba Duracite, CGL policy no. 1142824, effective 1/7/04
21                  – 4/7/04.
22               w. J. Edwards Gish, Inc. dba Woodland Stairs & Millwork, CGL policy
23                  nos. 1142616, effective 10/8/03 – 10/8/04; 8761501, effective 11/8/05
24                  – 11/8/06.
25               x. Jerry Dellinger Concrete, Inc., CGL policy nos. 453470, effective
26                  11/14/04 – 11/14/05; and 4136648, effective 11/14/05 – 11/14/06.
27
28   ///


                                              7
                                                                               COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 8 of 32 Page ID #:8




 1               y. Monschein Industries, Inc., CGL policy no. 1142887, effective 2/1/04
 2                  – 2/1/05 (the policies listed at Paragraph 11(p)-(y) are herein referred
 3                  collectively as the “Sanchez Lexington Policies”).
 4               z. Paradise Electric, Inc., CGL policy nos. 1144019, effective 12/12/04
 5                  – 12/12/05; 0995204, effective 4/1/05 – 10/1/05; and 1549516,
 6                  effective 10/1/05 – 10/1/06.
 7               aa. West Coast Interiors, Inc., CGL policy no. 1143680, effective 9/1/04
 8                  – 9/1/05 (the policies listed at Paragraph 11(z)-(aa) are herein referred
 9                  collectively as the “Aviles Lexington Policies”).
10               bb. American Coatings dba South Coast Waterproofing, CGL policy nos.
11                  1143073, effective 4/1/04 – 4/1/05; and 1144355, effective 4/1/05 –
12                  4/1/06.
13               cc. MRD Marble, Inc. dba Flair Company, CGL policy no. 1141681,
14                  effective 11/30/02 – 11/30/03.
15               dd. Homestead Sheet Metal, CGL policy nos. 1141963, effective 4/1/03
16                  – 4/1/04; and 1143077, effective 4/1/04 – 4/1/06.
17               ee. Leonard Roofing, CGL policy no. 4587085, effective 4/30/05 –
18                  4/30/06.
19               ff. Mountain Air dba Grine Corporation, CGL policy nos. 1142119,
20                  effective 6/1/03 – 6/1/04; 1143320, effective 6/1/04 – 6/1/05; and
21                  1144553, effective 6/1/05 – 6/1/06.
22               gg. Safe ‘N Secure Garage, CGL policy nos. 1141131, effective 5/15/02
23                  – 5/15/03; 1143272, effective 5/15/04 – 5/15/05; and 1144491,
24                  effective 5/15/05 – 5/15/06.
25               hh. Trimco Finish, CGL policy no. 1070404, effective 9/1/04 – 9/1/05
26                  (the policies listed at Paragraph 11(bb)-(hh) are herein referred
27                  collectively as the “Yeo Lexington Policies”).
28   ///


                                               8
                                                                                  COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 9 of 32 Page ID #:9




 1               ii. Brentwood Sheet Metal, CGL policy nos. 1143184, effective 4/23/04
 2                  – 4/23/05; and 1144431, effective 4/23/05 – 4/23/06.
 3               jj. Capital Drywall, Inc., CGL policy nos. 6462369, effective 1/1/09 –
 4                  1/1/10;
 5               kk. Coastal Construction and Lumber, CGL policy nos. 1143889,
 6                  effective 10/27/04 – 10/27/05.
 7               ll. Colorific Painting, CGL policy nos. 1144077, effective 1/6/05 –
 8                  1/6/06; 8762089, effective 8/2/06 – 8/2/07; 4969428, effective 8/2/07
 9                  – 8/2/08; and 4969428-01, effective 8/2/08 – 8/2/09.
10               mm.   Concord Plumbing Company, CGL policy nos. 1143893,
11                  effective 11/1/04 – 11/1/05; and 9289971, effective 11/1/05 –
12                  11/1/06.
13               nn. Daggett Electric, Inc., CGL policy nos. 1143361, effective 6/1/04 –
14                  6/1/05; 1144538, effective 6/1/05 – 6/1/06; and 7504367, effective
15                  6/1/06 – 6/1/07.
16               oo. Jerry Dellinger Concrete, Inc., CGL policy no. 4136648, effective
17                  11/14/05 – 11/14/06.
18               pp. Dependable Sheet Metal dba Dependable Heating and Air
19                  Conditioning, CGL policy nos. 8761544, effective 12/1/05 – 12/1/06;
20                  and 7507062, effective 12/1/06 – 12/1/07.
21               qq. Four Seasons Heating and Air Conditioning, CGL policy nos.
22                  1143528, effective 7/26/04 – 7/26/05; 1144740, effective 7/26/05 –
23                  7/26/06; and 8762082, effective 7/26/06 – 7/26/07.
24               rr. Peggy S. Lane, Inc. dba Cultured Marble Products, Inc., CGL policy
25                  nuos. 1143034, effective 3/24/04 – 3/24/05; and 1144307, effective
26                  3/24/05 – 3/24/06.
27               ss. J. Edward Gish dba Woodland Stairs & Millwork, CGL policy nos.
28                  8761501, effective 11/8/05 – 11/8/06; and 7506959, effective 11/8/06


                                              9
                                                                              COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 10 of 32 Page ID #:10




 1                    – 11/8/07 (the policies listed at Paragraph 11(ii)-(ss) are herein
 2                    referred collectively as the “Derby Lexington Policies”).
 3                 tt. American Pre-Cast, CGL policy no. 1142079, effective 5/13/03 –
 4                    5/13/04.
 5                 uu. Mays Masonry, Inc., CGL policy no. 1143343, effective 6/1/04 –
 6                    6/1/05.
 7                 vv. Southern California West Coast Electric, Inc., CGL policy no.
 8                    1143497, effective 7/10/04 – 7/10/05 (the policies listed at Paragraph
 9                    11(tt)-(vv) are herein referred collectively as the “Derby Lexington
10                    Policies”).
11                 ww. California Mantel, Inc., CGL policy no. 1143094, effective 4/1/04
12                    – 4/1/05.
13                 xx. Coastal Construction and Lumber Company, CGL policy no.
14                    1142642, effective 10/27/03 – 10/27/04.
15                 yy. Concord Plumbing Company, CGL policy nos. 1141585, effective
16                    11/1/02 – 11/1/03; and 1142672, effective 11/1/03 – 11/1/04.
17                 zz. Halabi, Inc. dba Duracite, CGL policy no. 1142824, effective 1/7/04
18                    – 4/7/04.
19                 aaa. Monschein Industries, Inc., CGL policy no. 1142887, effective
20                    2/1/04 – 2/1/05 (the policies listed at Paragraph 11(ww)-(aaa) are
21                    herein referred collectively as the “Tuck/Gatson Lexington Policies”).
22                                     THE AISLIC POLICIES
23          12.    Plaintiffs are informed and believe and thereon allege that AISLIC
24    issued the following policies:
25                 a. J. Ginger Masonry, L.P., CGL policy nos. GL933-28-69/70, effective
26                    10/1/03 – 10/1/04; GL933-34-56/57, effective 10/1/04 – 10/1/05; and
27                    GL155-81-56/57, effective 10/1/05 – 10/1/06 (the “Dotson AISLIC
28                    Policies”).


                                                10
                                                                                  COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 11 of 32 Page ID #:11




 1                b. Fenceworks, Inc. dba Golden State Fence Company, CGL policy nos.
 2                   GL9332683, effective 7/1/03 – 7/1/04; GL9333265, effective 7/1/04
 3                   – 7/1/05; GL1488398, effective 7/1/05 – 7/1/06; and GL1785140,
 4                   effective 7/1/06 – 7/1/07 (the “Mendoza AISLIC Policies”).
 5                c. Fenceworks, Inc. dba Golden State Fence Company, CGL policy nos.
 6                   GL9332070, effective 7/1/02 – 7/1/03; GL9332683, effective 7/1/03
 7                   – 7/1/04; GL9333265, effective 7/1/04 – 7/1/05; GL1488398,
 8                   effective 7/1/05 – 7/1/06; and GL1785140, effective 7/1/06 – 7/1/07
 9                   (the “Chew/Aponte AISLIC Policies”).
10                d. Quality Interiors, Inc., CGL policy nos. GL1507046, effective 8/1/05
11                   – 8/1/06; GL9333356, effective 8/1/05 – 8/1/06; and GL9333357,
12                   effective 8/1/04 – 8/1/05 (the “Seipel/Sheridan AISLIC Policies”).
13                e. Mid Cal Plastering, Inc. dba Quality Plastering, CGL policy nos.
14                   GL9333357, effective 8/1/04 – 8/1/05; and GL1507086, effective
15                   8/1/05 – 8/1/06.
16                f. Peninsula Floors, Inc., CGL policy nos. 9332870, effective 10/1/03 –
17                   10/1/04; 9332869, effective 10/1/03 – 10/1/04; 9333456, effective
18                   10/1/04 – 10/1/05; 9333457, effective 10/1/04 – 10/1/05; 1558156,
19                   effective 10/1/05 – 10/1/06; and 1558157, effective 10/1/05 – 10/1/06
20                   (the policies listed at Paragraph 12(e)-(f) are herein referred
21                   collectively as the “Sanchez AISLIC Policies”).
22                g. Fenceworks, Inc. dba Golden State Fence Company, CGL policy nos.
23                   GL1488398, effective 7/1/04 – 7/1/05; and GL1785140, effective
24                   7/1/05 – 7/1/06. (the “Aviles AISLIC Policies”).
25                h. Crowther Prentiss Corporation, CGL policy nos. GL9333357,
26                   effective 8/1/04 – 8/1/05; and GL1507086, effective 8/1/05 – 8/1/06.
27
28    ///


                                               11
                                                                                COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 12 of 32 Page ID #:12




 1                 i. Quality Interiors, CGL policy no. GL1507086, effective 8/1/05 –
 2                      8/1/06. (the policies listed at Paragraph 12(h)-(i) are herein referred
 3                      collectively as the “Yeo AISLIC Policies”).
 4          13.    Plaintiffs are informed and believe and thereon allege that each policy
 5    issued by Defendants includes a substantially similar endorsement which provides
 6    virtually identical additional insured coverage for liability arising out of the insured’s
 7    ongoing operations.
 8          14.    Plaintiffs are informed and believe and thereon allege that, in response to
 9    each and every tender in the Underlying Actions, Defendants have applied the terms
10    of the these endorsements to exclude coverage in a manner inconsistent with
11    California law.
12                               THE UNDERLYING ACTIONS
13          The Dotson Action
14          15.    The Dotson Action relates to allegations of construction defects of single
15    family homes in the residential projects known as Rio Vista and Vista Verde, located
16    in Bakersfield, California. The plaintiff homeowners therein filed Darlena Dotson, et
17    al. v. Pulte Home Corporation, Kern County Superior Court Case No. S-1500-CV-
18    284354 (the “Dotson Action”), alleging a variety of construction defects.
19          16.    St. Paul Mercury Insurance Company issued to Penny Lawn Service,
20    Inc., CGL policy nos. CK08101545, effective 5/20/04 – 5/20/11.
21          17.    Fidelity and Guaranty Insurance Company issued to West Coast
22    Countertops, Inc., CGL policy nos. BK1343686, effective 4/12/03 – 4/12/04;
23    BK01714446, effective 4/12/04 – 4/12/05; and BK02048526, effective 4/12/05 –
24    4/12/06.
25          18.    Pulte, by and through its legal representative, Koeller Nebeker Carlson
26    and Haluck, LLP, tendered its defense and indemnity with regard to the Dotson
27    Action to St. Paul Mercury Insurance Company and Fidelity and Guaranty Insurance
28    Company, under their respective policies listed above. In response, these plaintiffs


                                                  12
                                                                                     COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 13 of 32 Page ID #:13




 1    agreed to defend Pulte subject to a reservation of rights, and incurred defense fees and
 2    costs in defending Pulte in the Dotson Action.
 3          19.       Plaintiffs are informed and believe and thereon allege that Pulte qualifies
 4    as an additional insured under the Dotson Lexington Policies and the Dotson AISLIC
 5    Policies for liability arising out of the work of the named insureds on the homes at
 6    issue. Thus, Plaintiffs are informed and believe and thereon allege that Lexington and
 7    AISLIC had a duty to defend Pulte in the Dotson Action pursuant to the terms and
 8    conditions of the Dotson Lexington Policies and the Dotson AISLIC Policies,
 9    respectively.
10          20.       Plaintiffs are informed and believe and thereon allege that Pulte timely
11    tendered the defense of the Dotson Action to Lexington under the Dotson Lexington
12    Policies and to AISLIC under the Dotson AISLIC Policies.
13          21.       Plaintiffs are informed and believe that Lexington and AISLIC
14    improperly denied Pulte’s tenders of defense on the ground that the Dotson Lexington
15    Policies and the Dotson AISLIC Policies covered ongoing operations only and that
16    the allegations in the Dotson Action involved only uncovered completed operations
17    claims, despite the fact that the subcontractors performed work at the homes during
18    their policy periods.
19          22.       Lexington and AISLIC have refused to defend Pulte in the Dotson
20    Action under the Dotson Lexington Policies and the Dotson AISLIC Policies,
21    respectively, and have failed to pay any amount toward the fees and costs incurred
22    defending Pulte in the Dotson Action under said policies.
23          The Mendoza SB800 Notice of Claim
24          23.       The Mendoza SB800 Notice of Claim relates to allegations of
25    construction defects of single family homes in the residential projects known as
26    Stones Throw and Water Mark, located in Lake Elsinore, California. The plaintiff
27    homeowners therein served the Dino and Rochelle Mendoza, et al. SB800 Notice of
28



                                                    13
                                                                                      COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 14 of 32 Page ID #:14




 1    Claim on Pulte(the “Mendoza SB800 Notice of Claim”), alleging a variety of
 2    construction defects.
 3          24.    Travelers Property Casualty Company of America issued to Park West
 4    Landscape, Inc., CGL policy RTC2J-CO-0879C686, effective 10/1/05 – 10/1/06.
 5          25.    Pulte, by and through its legal representative, Clapp Moroney
 6    Bellagamba Vucinich, Beeman and Scheley, LLP, tendered its defense and indemnity
 7    with regard to the Mendoza SB800 Notice of Claim to Travelers Property Casualty
 8    Company of America, under its policy listed above. In response, this plaintiff agreed
 9    to defend Pulte subject to a reservation of rights, and incurred defense fees and costs
10    in defending Pulte in the Mendoza SB800 Notice of Claim.
11          26.    Plaintiffs are informed and believe and thereon allege that Pulte qualifies
12    as an additional insured under the Mendoza Lexington Policies and the Mendoza
13    AISLIC Policies for liability arising out of the work of the named insureds on the
14    homes at issue. Thus, Plaintiffs are informed and believe and thereon allege that
15    Lexington and AISLIC had a duty to defend Pulte in the Mendoza SB800 Notice of
16    Claim pursuant to the terms and conditions of the Mendoza Lexington Policies and
17    the Mendoza AISLIC Policies, respectively.
18          27.    Plaintiffs are informed and believe and thereon allege that Pulte timely
19    tendered the defense of the Mendoza SB800 Notice of Claim to Lexington under the
20    Mendoza Lexington Policies and to AISLIC under the Mendoza AISLIC Policies.
21          28.    Plaintiffs are informed and believe that Lexington and AISLIC
22    improperly denied Pulte’s tenders of defense on the ground that the Mendoza
23    Lexington Policies and the Mendoza AISLIC Policies covered ongoing operations
24    only and that the allegations in the Mendoza SB800 Notice of Claim involved only
25    uncovered completed operations claims, despite the fact that the subcontractors
26    performed work at the homes during their policy periods.
27          29.    Lexington and AISLIC have refused to defend Pulte in the Mendoza
28    SB800 Notice of Claim under the Mendoza Lexington Policies and the Mendoza


                                                 14
                                                                                   COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 15 of 32 Page ID #:15




 1    AISLIC Policies, respectively, and have failed to pay any amount toward the fees and
 2    costs incurred defending Pulte in the Mendoza SB800 Notice of Claim under said
 3    policies.
 4          The Boyce Action
 5          30.    The Boyce relates to allegations of construction defects of single family
 6    homes in the residential projects known as Saint Croix, Saint Austell, and Saint.
 7    Austell II, located in Perris, California. The plaintiff homeowners therein filed John
 8    Boyce, et al. v. Pulte Home Corporation, Riverside County Superior Court Case No.
 9    MCC1300120 (the “Boyce Action”), alleging a variety of construction defects.
10          31.    St. Paul Mercury Insurance Company issued D.L. Long Landscaping,
11    Inc., CGL policy nos. CK08100687, effective 7/31/03 – 7/31/05.
12          32.    The Travelers Indemnity Company of Connecticut issued to Jayar
13    Manufacturing Company, CGL policy no. 660-7943B051-TCT, effective 7/1/08 –
14    7/1/09.
15          33.    Pulte, by and through its legal representative, Koeller Nebeker Carlson
16    & Haluck LLP, tendered its defense and indemnity with regard to the Boyce Action to
17    St. Paul Mercury Insurance Company and The Travelers Indemnity Company of
18    Connecticut, under their respective policies listed above. In response, these plaintiffs
19    agreed to defend Pulte subject to a reservation of rights, and incurred defense fees and
20    costs in defending Pulte in the Boyce Action.
21          34.    Plaintiffs are informed and believe and thereon allege that Pulte qualifies
22    as an additional insured under the Boyce Lexington Policies for liability arising out of
23    the work of the named insureds on the homes at issue. Thus, Plaintiffs are informed
24    and believe and thereon allege that Lexington had a duty to defend Pulte in the Boyce
25    Action pursuant to the terms and conditions of the Boyce Lexington Policies.
26          35.    Plaintiffs are informed and believe and thereon allege that Pulte timely
27    tendered the defense of the Boyce Action to Lexington under the Boyce Lexington
28    Policies.


                                                 15
                                                                                   COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 16 of 32 Page ID #:16




 1          36.    Plaintiffs are informed and believe that Lexington improperly denied
 2    Pulte’s tenders of defense on the ground that the Boyce Lexington Policies covered
 3    ongoing operations only and that the allegations in the Boyce Action involved only
 4    uncovered completed operations claims, despite the fact that the subcontractors
 5    performed work at the homes during their policy periods.
 6          37.    Lexington has refused to defend Pulte in the Boyce Action under the
 7    Boyce Lexington Policies, and has failed to pay any amount toward the fees and costs
 8    incurred defending Pulte in the Boyce Action under said policies.
 9          The Chew/Aponte Consolidated Action
10          38.    The Chew/Aponte Consolidated Action relates to allegations of
11    construction defects of single family homes in the residential projects known as
12    Solera at Oak Valley and Estates at Oak Valley, located in Beaumont, California.
13    The plaintiff homeowners therein filed Nolan R. & Nancy L. Chew, et al. v. Pulte
14    Home Corporation, Riverside County Superior Court Case No. RIC1307698
15    consolidated with Lorraine Aponte, et al. v. Pulte Home Corporation, Riverside
16    County Superior Court Case No. RIC1403463 (the “Chew/Aponte Consolidated
17    Action”), alleging a variety of construction defects.
18          39.    Travelers Property Casualty Company of America issued to Henry’s
19    Glass Company, CGL policy nos. I-680-6525H26A-TIL, effective 10/12/05 –
20    10/12/08; and I-680-7651M684-TIL, effective 10/12/08 – 10/12/10.
21          40.    St. Paul Mercury Insurance Company issued to CDL Landscape, Inc.,
22    commercial CGL policy nos. CK07100677, effective 8/1/03 – 8/1/04; and
23    CK07100677, effective 8/1/04 – 9/9/06.
24          41.    St. Paul Fire and Marine Insurance Company issued to Stauffers
25    Landscape, CGL policy no. GL08100051, effective 4/1/03 – 4/1/04.
26          42.    St. Paul Fire and Marine Insurance Company issued to Rescom
27    Overhead Doors, CGL policy no. GL00200496, effective 1/31/03 – 1/31/04.
28    ///


                                                 16
                                                                               COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 17 of 32 Page ID #:17




 1          43.   Pulte, by and through its legal representative, Koeller Nebeker Carlson
 2    & Haluck LLP, tendered its defense and indemnity with regard to the Chew/Aponte
 3    Consolidated Action to Travelers Property Casualty Company of America, St. Paul
 4    Mercury Insurance Company, and St. Paul Fire and Marine Insurance Company,
 5    under their respective policies listed above. In response, these plaintiffs agreed to
 6    defend Pulte subject to a reservation of rights, and incurred defense fees and costs in
 7    defending Pulte in the Chew/Aponte Consolidated Action.
 8          44.   Plaintiffs are informed and believe and thereon allege that Pulte qualifies
 9    as an additional insured under the Chew/Aponte Lexington Policies and the
10    Chew/Aponte AISLIC Policies for liability arising out of the work of the named
11    insureds on the homes at issue. Thus, Plaintiffs are informed and believe and thereon
12    allege that Lexington and AISLIC had a duty to defend Pulte in the Chew/Aponte
13    Consolidated Action pursuant to the terms and conditions of the Chew/Aponte
14    Lexington Policies and the Chew/Aponte AISLIC Policies, respectively.
15          45.   Plaintiffs are informed and believe and thereon allege that Pulte timely
16    tendered the defense of the Chew/Aponte Consolidated Action to Lexington under the
17    Chew/Aponte Lexington Policies and to AISLIC under the Chew/Aponte AISLIC
18    Policies.
19          46.   Plaintiffs are informed and believe that Lexington and AISLIC
20    improperly denied Pulte’s tenders of defense on the ground that the Chew/Aponte
21    Lexington Policies and the Chew/Aponte AISLIC Policies covered ongoing
22    operations only and that the allegations in the Chew/Aponte Consolidated Action
23    involved only uncovered completed operations claims, despite the fact that the
24    subcontractors performed work at the homes during their policy periods.
25          47.   Lexington and AISLIC have refused to defend Pulte in the Chew/Aponte
26    Consolidated Action under the Chew/Aponte Lexington Policies and the
27    Chew/Aponte AISLIC Policies, respectively, and have failed to pay any amount
28    toward the fees and costs incurred defending Pulte in the Chew/Aponte Consolidated


                                                17
                                                                                  COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 18 of 32 Page ID #:18




 1    Action under said policies.
 2          The Seipel/Sheridan Consolidated Action
 3          48.    The Seipel/Sheridan Consolidated Action relates to allegations of
 4    construction defects of single family homes in the residential projects known as
 5    Solera at Oak Valley and Estates at Oak Valley, located in Beaumont, California.
 6    The plaintiff homeowners therein filed Priscilla Seipel, et al. v.         Pulte Home
 7    Corporation, Riverside County Superior Court Case No. RIC1504409 consolidated
 8    with John Sheridan, et al. v. Pulte Home Corporation, Riverside County Superior
 9    Court Case No. RIC1509586 (the “Seipel/Sheridan Consolidated Action”), alleging a
10    variety of construction defects.
11          49.    Travelers Property Casualty Company of America issued to Henry’s
12    Glass Company, CGL policy nos. I-680-6525H26A-TIL, effective 10/12/05 –
13    10/12/08; and I-680-7651M684-TIL, effective 10/12/08 – 10/12/10.
14          50.    Pulte, by and through its legal representative, Koeller Nebeker Carlson
15    & Haluck LLP, tendered its defense and indemnity with regard to the Seipel/Sheridan
16    Consolidated Action to Travelers Property Casualty Company of America under its
17    policies listed above. In response, this plaintiff agreed to defend Pulte subject to a
18    reservation of rights, and incurred defense fees and costs in defending Pulte in the
19    Seipel/Sheridan Consolidated Action.
20          51.    Plaintiffs are informed and believe and thereon allege that Pulte qualifies
21    as an additional insured under the Seipel/Sheridan Lexington Policies and the
22    Seipel/Sheridan AISLIC Policies for liability arising out of the work of the named
23    insureds on the homes at issue. Thus, Plaintiffs are informed and believe and thereon
24    allege that Lexington and AISLIC had a duty to defend Pulte in the Seipel/Sheridan
25    Consolidated Action pursuant to the terms and conditions of the Seipel/Sheridan
26    Lexington Policies and the Seipel/Sheridan AISLIC Policies, respectively.
27          52.    Plaintiffs are informed and believe and thereon allege that Pulte timely
28    tendered the defense of the Seipel/Sheridan Consolidated Action to Lexington under


                                                 18
                                                                                   COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 19 of 32 Page ID #:19




 1    the Seipel/Sheridan Lexington Policies and to AISLIC under the Seipel/Sheridan
 2    AISLIC Policies.
 3          53.    Plaintiffs are informed and believe that Lexington and AISLIC
 4    improperly denied Pulte’s tenders of defense on the ground that the Seipel/Sheridan
 5    Lexington Policies and the Seipel/Sheridan AISLIC Policies covered ongoing
 6    operations only and that the allegations in the Seipel/Sheridan Consolidated Action
 7    involved only uncovered completed operations claims, despite the fact that the
 8    subcontractors performed work at the homes during their policy periods.
 9          54.    Lexington and AISLIC have refused to defend Pulte in the
10    Seipel/Sheridan Consolidated Action under the Seipel/Sheridan Lexington Policies
11    and the Seipel/Sheridan AISLIC Policies, respectively, and have failed to pay any
12    amount toward the fees and costs incurred defending Pulte in the Seipel/Sheridan
13    Consolidated Action under said policies.
14          The Sanchez Action
15          55.    The Sanchez Action relates to allegations of construction defects of
16    single family homes in the residential subdivisions known as Rose Garden Classics,
17    Rose Garden Gallery, and Summerset, within the residential project known as Rose
18    Garden, located in Brentwood, California. The plaintiff homeowners therein filed
19    Rosemary Sanchez, et al. v. Pulte Home Corporation, Contra Costa County Superior
20    Court Case No. MSC13-00594 (the “Sanchez Action”), alleging a variety of
21    construction defects.
22          56.    Travelers Property Casualty Company of America issued to AGI Shower
23    Door and Mirror Company, CGL policy nos. 680-940D5327, effective 3/25/99 –
24    3/25/03; and 680-6299W740, effective 3/25/03 – 7/30/04.
25          57.    St. Paul Mercury Insurance Company issued to Bill Wilder Construction
26    Company, CGL policy no. GL08100447, effective 11/1/03 – 11/1/04.
27          58.    Fidelity and Guaranty Insurance Underwriters, Inc. issued to Halabi, Inc.
28    dba Duracite, CGL policy nos. BK00765852, effective 11/1/00 – 11/1/01;


                                                 19
                                                                                 COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 20 of 32 Page ID #:20




 1    BK00981764, effective 11/1/01 – 11/1/02; BK01237624, effective 11/1/02 – 11/1/03;
 2    and BK01637266, effective 11/1/03 – 1/7/04.
 3          59.    Pulte, by and through its legal representative, Clapp Moroney
 4    Bellagamba Vucinich, Beeman and Scheley, LLP, tendered its defense and indemnity
 5    with regard to the Sanchez Action to Travelers Property Casualty Company of
 6    America, St. Paul Mercury Insurance Company, and Fidelity and Guaranty Insurance
 7    Underwriters, Inc., under their respective policies listed above. In response, these
 8    plaintiffs agreed to defend Pulte subject to a reservation of rights, and incurred
 9    defense fees and costs in defending Pulte in the Sanchez Action.
10          60.    Plaintiffs are informed and believe and thereon allege that Pulte qualifies
11    as an additional insured under the Sanchez Lexington Policies and the Sanchez
12    AISLIC Policies for liability arising out of the work of the named insureds on the
13    homes at issue. Thus, Plaintiffs are informed and believe and thereon allege that
14    Lexington and AISLIC had a duty to defend Pulte in the Sanchez Action pursuant to
15    the terms and conditions of the Sanchez Lexington Policies and the Sanchez AISLIC
16    Policies, respectively.
17          61.    Plaintiffs are informed and believe and thereon allege that Pulte timely
18    tendered the defense of the Sanchez Action to Lexington under the Sanchez
19    Lexington Policies and to AISLIC under the Sanchez AISLIC Policies.
20          62.    Plaintiffs are informed and believe that Lexington and AISLIC
21    improperly denied Pulte’s tenders of defense on the ground that the Sanchez
22    Lexington Policies and the Sanchez AISLIC Policies covered ongoing operations
23    only and that the allegations in the Sanchez Action involved only uncovered
24    completed operations claims, despite the fact that the subcontractors performed work
25    at the homes during their policy periods.
26          63.    Lexington and AISLIC have refused to defend Pulte in the Sanchez
27    Action under the Sanchez Lexington Policies and the Sanchez AISLIC Policies,
28    respectively, and have failed to pay any amount toward the fees and costs incurred


                                                  20
                                                                                   COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 21 of 32 Page ID #:21




 1    defending Pulte in the Sanchez Action under said policies.
 2          The Aviles Action
 3          64.       The Aviles Action relates to allegations of construction defects of single
 4    family homes in the residential projects known as Watermark and Stone Throw,
 5    located in Lake Elsinore, California. The plaintiff homeowners therein filed Roberto
 6    Aviles, et al. v. Pulte Home Corporation, Riverside County Superior Court Case No.
 7    RIC1204591 (the “Aviles Action”), alleging a variety of construction defects.
 8          65.       Travelers Property Casualty Company of America issued to Park West
 9    Landscape, Inc., commercial general liability policies CO-0879C686-TIL, effective
10    10/1/05 – 10/1/08.
11          66.       St. Paul Mercury Insurance Company issued to D.L. Long Landscaping,
12    Inc., commercial general liability policy CK08100687, effective 7/31/04 – 7/31/05.
13          67.       Pulte, by and through its legal representative, Clapp Moroney
14    Bellagamba Vucinich, Beeman and Scheley, LLP, tendered its defense and indemnity
15    with regard to the Aviles Action to Travelers Property Casualty Company of America
16    and St. Paul Mercury Insurance Company, under their respective policies listed
17    above. In response, these plaintiffs agreed to defend Pulte subject to a reservation of
18    rights, and incurred defense fees and costs in defending Pulte in the Aviles Action.
19          68.       Plaintiffs are informed and believe and thereon allege that Pulte qualifies
20    as an additional insured under the Aviles Lexington Policies and the Aviles AISLIC
21    Policies for liability arising out of the work of the named insureds on the homes at
22    issue. Thus, Plaintiffs are informed and believe and thereon allege that Lexington and
23    AISLIC had a duty to defend Pulte in the Aviles Action pursuant to the terms and
24    conditions of the Aviles Lexington Policies and the Aviles AISLIC Policies,
25    respectively.
26          69.       Plaintiffs are informed and believe and thereon allege that Pulte timely
27    tendered the defense of the Aviles Action to Lexington under the Aviles Lexington
28    Policies and to AISLIC under the Aviles AISLIC Policies.


                                                    21
                                                                                      COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 22 of 32 Page ID #:22




 1          70.    Plaintiffs are informed and believe that Lexington and AISLIC
 2    improperly denied Pulte’s tenders of defense on the ground that the Aviles Lexington
 3    Policies and the Aviles AISLIC Policies covered ongoing operations only and that the
 4    allegations in the Aviles Action involved only uncovered completed operations
 5    claims, despite the fact that the subcontractors performed work at the homes during
 6    their policy periods.
 7          71.    Lexington and AISLIC have refused to defend Pulte in the Aviles Action
 8    under the Aviles Lexington Policies and the Aviles AISLIC Policies, respectively,
 9    and have failed to pay any amount toward the fees and costs incurred defending Pulte
10    in the Aviles Action under said policies.
11          The Yeo Action
12          72.    The Yeo Action relates to allegations of construction defects of single
13    family homes in the residential projects known as Promontory Ridge, Westridge
14    Villages, and Westridge Cottages, located in San Marcos, California. The plaintiff
15    homeowners therein filed Annie Yeo, et al., v. Pulte Home Corporation, San Diego
16    County Superior Court Case No. 37-2013-00049129-CU-BC-NC (the “Yeo Action”),
17    alleging a variety of construction defects.
18          73.    St. Paul Fire and Marine Insurance Company issued to Stauffers
19    Landscape, CGL policy no. GL08100051, effective 4/1/03 – 4/1/04.
20          74.    Pulte, by and through its legal representative, Koeller Nebeker Carlson
21    & Haluck, LLP, tendered its defense and indemnity with regard to the Yeo Action to
22    St. Paul Fire and Marine Insurance Company, under its policies listed above. In
23    response, this plaintiff agreed to defend Pulte subject to a reservation of rights, and
24    incurred defense fees and costs in defending Pulte in the Yeo Action.
25          75.    Plaintiffs are informed and believe and thereon allege that Pulte qualifies
26    as an additional insured under the Yeo Lexington Policies and the Yeo AISLIC
27    Policies for liability arising out of the work of the named insureds on the homes at
28    issue. Thus, Plaintiffs are informed and believe and thereon allege that Lexington and


                                                    22
                                                                                   COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 23 of 32 Page ID #:23




 1    AISLIC had a duty to defend Pulte in the Yeo Action pursuant to the terms and
 2    conditions of the Yeo Lexington Policies and the Yeo AISLIC Policies, respectively.
 3          76.   Plaintiffs are informed and believe and thereon allege that Pulte timely
 4    tendered the defense of the Yeo Action to Lexington under the Yeo Lexington
 5    Policies and to AISLIC under the Yeo AISLIC Policies.
 6          77.   Plaintiffs are informed and believe that Lexington and AISLIC
 7    improperly denied Pulte’s tenders of defense on the ground that the Yeo Lexington
 8    Policies and the Yeo AISLIC Policies covered ongoing operations only and that the
 9    allegations in the Yeo Action involved only uncovered completed operations claims,
10    despite the fact that the subcontractors performed work at the homes during their
11    policy periods.
12          78.   Lexington and AISLIC have refused to defend Pulte in the Yeo Action
13    under the Yeo Lexington Policies and the Yeo AISLIC Policies, respectively, and
14    have failed to pay any amount toward the fees and costs incurred defending Pulte in
15    the Yeo Action under said policies.
16          The Derby Action
17          79.   The Derby Action relates to allegations of construction defects of single
18    family homes in the residential subdivisions known as Rose Garden Classics, Rose
19    Garden Gallery, Rose Garden Estates, and Rose Garden Arbors, within the residential
20    project known as Rose Garden, located in Brentwood, California.        The plaintiff
21    homeowners therein filed Wade Derby, et al. v. Pulte Home Corporation, Contra
22    Costa County Superior Court Case No. MSC15-02028, alleging a variety of
23    construction defects.   The action entitled Wade Derby, et al. v. Pulte Home
24    Corporation, Contra Costa County Superior Court Case No. MSC15-02028 and the
25    underlying SB800 Notices of Claim which comprise the action are referred to here as
26    the “Derby Action”.
27          80.   St. Paul Mercury Insurance Company issued to Bill Wilder Construction
28    Company, CGL policy nos. GL08100447, effective 11/1/03 – 10/1/05.


                                               23
                                                                                COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 24 of 32 Page ID #:24




 1          81.    Travelers Property Casualty Company of America issued to Barbosa
 2    Cabinets, CGL policy nos. Y-630-7240A860-TIL, effective 4/1/05 – 10/1/11; and Y-
 3    630-7A23109A-TIL, effective 10/1/11 – 10/1/12.
 4          82.    Pulte, by and through its legal representative, Clapp Moroney
 5    Bellagamba Vucinich, Beeman and Scheley, LLP, tendered its defense and indemnity
 6    with regard to the Derby Action to St. Paul Mercury Insurance Company and
 7    Travelers Property Casualty Company of America, under their respective policies
 8    listed above.   In response, these plaintiffs agreed to defend Pulte subject to a
 9    reservation of rights, and incurred defense fees and costs in defending Pulte in the
10    Derby Action.
11          83.    Plaintiffs are informed and believe and thereon allege that Pulte qualifies
12    as an additional insured under the Derby Lexington Policies for liability arising out of
13    the work of the named insureds on the homes at issue. Thus, Plaintiffs are informed
14    and believe and thereon allege that Lexington had a duty to defend Pulte in the Derby
15    Action pursuant to the terms and conditions of the Derby Lexington Policies.
16          84.    Plaintiffs are informed and believe and thereon allege that Pulte timely
17    tendered the defense of the Derby Action to Lexington under the Derby Lexington
18    Policies.
19          85.    Plaintiffs are informed and believe that Lexington improperly denied
20    Pulte’s tenders of defense on the ground that the Derby Lexington Policies covered
21    ongoing operations only and that the allegations in the Derby Action involved only
22    uncovered completed operations claims, despite the fact that the subcontractors
23    performed work at the homes during their policy periods.
24          86.    Lexington has refused to defend Pulte in the Derby Action under the
25    Derby Lexington Policies, and has failed to pay any amount toward the fees and costs
26    incurred defending Pulte in the Derby Action under said policies.
27
28    ///


                                                 24
                                                                                   COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 25 of 32 Page ID #:25




 1          The Anderson Action
 2          87.   The Anderson Action relates to allegations of construction defects of
 3    single family homes in the residential projects known as Solera Oak Valley, located
 4    in Beaumont, California. The plaintiff homeowners therein filed Martin A. Anderson,
 5    et al. v. Pulte Home Corporation, Riverside County Superior Court Case No.
 6    RIC1307925 (the “Anderson Action”), alleging a variety of construction defects.
 7          88.   St. Paul Fire and Marine Insurance Company issued to Stauffers
 8    Landscape, CGL policy no. GL08100051, effective 4/1/03 – 4/1/04.
 9          89.   St. Paul Fire and Marine Insurance Company issued to Rescom
10    Overhead Doors, CGL policy no. GL00200496, effective 1/31/03 – 1/31/04.
11          90.   St. Paul Mercury Insurance Company issued to Platinum Landscape,
12    Inc., CGL policy no. CK08101360, effective 2/12/06 – 7/17/07.
13          91.   Travelers Property Casualty Company of America issued to Henry’s
14    Glass Company, CGL policy nos. I-680-6525H26A-TIL, effective 10/12/05 –
15    10/12/08; and I-680-7651M684-TIL, effective 10/12/08 – 10/12/10.
16          92.   Pulte, by and through its legal representative, Koeller Nebeker Carlson
17    & Haluck, LLP, tendered its defense and indemnity with regard to the Anderson
18    Action to St. Paul Fire and Marine Insurance Company, St. Paul Mercury Insurance
19    Company, and Travelers Property Casualty Company of America, under their
20    respective policies listed above. In response, these plaintiffs agreed to defend Pulte
21    subject to a reservation of rights, and incurred defense fees and costs in defending
22    Pulte in the Anderson Action.
23          93.   Plaintiffs are informed and believe and thereon allege that Pulte qualifies
24    as an additional insured under the Anderson Lexington Policies for liability arising
25    out of the work of the named insureds on the homes at issue. Thus, Plaintiffs are
26    informed and believe and thereon allege that Lexington had a duty to defend Pulte in
27    the Anderson Action pursuant to the terms and conditions of the Anderson Lexington
28    Policies.


                                                25
                                                                                  COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 26 of 32 Page ID #:26




 1          94.    Plaintiffs are informed and believe and thereon allege that Pulte timely
 2    tendered the defense of the Anderson Action to Lexington under the Anderson
 3    Lexington Policies.
 4          95.    Plaintiffs are informed and believe that Lexington improperly denied
 5    Pulte’s tenders of defense on the ground that the Anderson Lexington Policies
 6    covered ongoing operations only and that the allegations in the Anderson Action
 7    involved only uncovered completed operations claims, despite the fact that the
 8    subcontractors performed work at the homes during their policy periods.
 9          96.    Lexington has refused to defend Pulte in the Anderson Action under the
10    Anderson Lexington Policies, and has failed to pay any amount toward the fees and
11    costs incurred defending Pulte in the Anderson Action under said policies.
12          The Tuck/Gatson Consolidated Action
13          97.    The Tuck/Gatson Consolidated Action relates to allegations of
14    construction defects of single family homes in the residential project known as
15    Summerset, located in Brentwood, California. The plaintiff homeowners therein filed
16    Barbara Tuck, et al. v. Pulte Home Corporation, Contra Costa County Superior Court
17    Case No. MSC13-00768 consolidated with Eloise Gatson v. Pulte Home
18    Corporation, Contra Costa County Superior Court Case No. MSC14-00780 (the
19    “Tuck/Gatson Consolidated Action”), alleging a variety of construction defects.
20          98.    Fidelity and Guaranty Insurance Underwriters, Inc. issued to Halabi, Inc.
21    dba Duracite, CGL policy no. BK01637266, effective 11/1/03 – 1/7/04.
22          99.    Travelers Property Casualty Company of America issued to AGI Shower
23    Door and Mirror Company, CGL policy no. I-680-6299W740-TIL, effective 3/25/03
24    – 7/30/04.
25          100. The Travelers Indemnity Company of Connecticut issued to California
26    Mantel, Inc., CGL policy no. Y-630-0319T231-TCT, effective 10/1/10 – 2/15/11.
27          101. Pulte, by and through its legal representative, Clapp Moroney
28    Bellagamba Vucinich, Beeman and Scheley, LLP, tendered its defense and indemnity


                                                26
                                                                                   COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 27 of 32 Page ID #:27




 1    with regard to the Tuck/Gatson Consolidated Action to Fidelity and Guaranty
 2    Insurance Underwriters, Inc., Travelers Property Casualty Company of America, and
 3    The Travelers Indemnity Company of Connecticut, under their respective policies
 4    listed above.   In response, these plaintiffs agreed to defend Pulte subject to a
 5    reservation of rights, and incurred defense fees and costs in defending Pulte in the
 6    Tuck/Gatson Consolidated Action.
 7          102. Plaintiffs are informed and believe and thereon allege that Pulte qualifies
 8    as an additional insured under the Tuck/Gatson Lexington Policies for liability arising
 9    out of the work of the named insureds on the homes at issue. Thus, Plaintiffs are
10    informed and believe and thereon allege that Lexington had a duty to defend Pulte in
11    the Tuck/Gatson Consolidated Action pursuant to the terms and conditions of the
12    Tuck/Gatson Lexington Policies.
13          103. Plaintiffs are informed and believe and thereon allege that Pulte timely
14    tendered the defense of the Tuck/Gatson Consolidated Action to Lexington under the
15    Tuck/Gatson Lexington Policies.
16          104. Plaintiffs are informed and believe that Lexington improperly denied
17    Pulte’s tenders of defense on the ground that the Tuck/Gatson Lexington Policies
18    covered ongoing operations only and that the allegations in the Tuck/Gatson
19    Consolidated Action involved only uncovered completed operations claims, despite
20    the fact that the subcontractors performed work at the homes during their policy
21    periods.
22          105. Lexington has refused to defend Pulte in the Tuck/Gatson Consolidated
23    Action under the Tuck/Gatson Lexington Policies, and has failed to pay any amount
24    toward the fees and costs incurred defending Pulte in the Tuck/Gatson Consolidated
25    Action under said policies.
26          106. The Dotson Action, the Mendoza SB800 Notice of Claim, the Boyce
27    Action, the Chew/Aponte Consolidated Action, the Seipel/Sheridan Consolidated
28    Action, the Sanchez Action, the Aviles Action, the Yeo Action, the Derby Action, the


                                                27
                                                                                  COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 28 of 32 Page ID #:28




 1    Anderson Action, and the Tuck/Gatson Consolidated Action, are collectively referred
 2    to herein as the “Underlying Actions.”
 3          107. Lexington and AISLIC are in possession of their respective
 4    aforementioned policies of insurance and know the terms and contents thereof, to an
 5    equal or greater extent than Plaintiffs. However, on information and belief, Plaintiffs
 6    allege that the aforementioned respective policies issued by Lexington and AISLIC
 7    provide an insuring agreement and are written on standard forms which provide, in
 8    part, an agreement to defend any insured from and against suits seeking damages
 9    potentially covered under the insurance policies and to pay any amounts the insured is
10    legally obligated to pay for covered damages.
11          108. To date, Plaintiffs have paid an amount in excess of $1,900,000 in
12    defense of the Underlying Actions under their aforementioned policies alleged
13    therein.
14          109. Plaintiffs are informed and believe and thereon allege each of the
15    policies issued by defendants identified herein fictitiously as DOES 1 to 10 obligates
16    them to defend Pulte in the Underlying Actions as a named insured or additional
17    insured therein.
18          110. Plaintiffs are informed and believe and thereon allege Pulte timely
19    tendered its defense of the Underlying Actions, respectively to defendants identified
20    herein fictitiously as DOES 1 to 10 under the policies of insurance issued by DOES 1
21    to 10 pursuant to which Pulte qualifies as a named insured or additional insured.
22          111. Plaintiffs are informed and believe and thereon allege defendants
23    identified herein fictitiously as DOES 1 to 10 have refused to defend Pulte and have
24    failed to pay any amount toward the fees and costs defending Pulte in the Underlying
25    Actions under the policies of insurance issued by DOES 1 to 10 pursuant to which
26    Pulte qualifies as a named insured or additional insured.
27    \\\
28    \\\


                                                 28
                                                                                  COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 29 of 32 Page ID #:29




 1                                 FIRST CAUSE OF ACTION
 2                   DECLARATORY RELIEF RE DUTY TO DEFEND
 3                            (By Plaintiffs Against All Defendants)
 4          112. Plaintiffs hereby re-allege and incorporate by reference each allegation
 5    contained in all preceding paragraphs of this complaint as though fully set forth
 6    herein.
 7          113. Plaintiffs have agreed to provide Pulte with a defense to the Underlying
 8    Actions, subject to a reservation of rights.
 9          114. Plaintiffs are informed and believe and thereon allege Defendants
10    contend that they do not have an obligation to provide Pulte with a defense to the
11    Underlying Actions.     Plaintiffs, on the other hand, contend that Defendants are
12    required to defend Pulte, and are required to pay their equitable share of said defense
13    costs incurred in the Underlying Actions. Consequently, an actual controversy has
14    arisen and now exists between Plaintiffs and Defendants concerning each party’s
15    obligations to defend Pulte in the Underlying Actions.
16          115. A declaration by this Court of each party’s defense obligation is
17    necessary and appropriate at this time so that Plaintiffs and Defendants can determine
18    their obligations and duties with respect to the defense of Pulte in the Underlying
19    Actions. Plaintiffs have no adequate or speedy remedy at law. Therefore, it is
20    necessary for the court to adjudicate the rights, duties and obligations of the parties
21    with respect to providing Pulte with a defense to the Underlying Actions.
22                               SECOND CAUSE OF ACTION
23                              EQUITABLE CONTRIBUTION
24                            (By Plaintiffs Against All Defendants)
25          116. Plaintiffs hereby re-allege and incorporate by reference each allegation
26    contained in all preceding paragraphs of this complaint as though fully set forth
27    herein.
28    ///


                                                     29
                                                                                  COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 30 of 32 Page ID #:30




 1          117. Plaintiffs have agreed to defend Pulte in the Underlying Actions,
 2    respectively, as an additional insured against the claims asserted in the Underlying
 3    Actions, pursuant to the terms and conditions of the policies of insurance issued by
 4    Plaintiffs respectively, and subject to a reservation of their rights.
 5          118. Plaintiffs are informed and believe and thereon allege the policy(ies)
 6    issued by Defendants provide liability insurance to Pulte, designating Pulte as a
 7    named insured or additional insured thereon as to the Underlying Actions,
 8    respectively.   Plaintiffs are further informed and believe and thereon allege the
 9    allegations made, pleaded or otherwise asserted against Pulte in the Underlying
10    Actions, if true, set forth claims for damages potentially covered under the policies
11    issued by Defendants.
12          119. As such, Defendants, and each of them, are obligated to participate in the
13    defense of Pulte in the Underlying Actions by reason of their respective underwritten
14    policies of insurance, which provide an agreement to undertake the duty to defend
15    suits seeking damages from bodily injury or property damage potentially covered
16    under their respective policies.
17          120. All conditions precedent to the obligations of Defendants under their
18    respective policies of insurance have been satisfied, waived, and/or excused. The
19    obligations of Defendants to defend Pulte is currently due and owing.
20          121. Defendants, and each of them have to date failed to participate in the
21    defense of Pulte, and/or failed to contribute a full and equitable share toward
22    Plaintiffs’ costs of defending Pulte which have been incurred and which are being
23    incurred in connection with the Underlying Actions.
24          122. By reason of the failure of Defendants to discharge their obligations and
25    equitably participate in the defense of Pulte, Plaintiffs have incurred and/or paid, and
26    will incur and/or pay, more costs than they would have, had Defendants agreed to
27    defend and/or contribute a full and equitable share to the defense of Pulte in the
28



                                                   30
                                                                                   COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 31 of 32 Page ID #:31




 1    Underlying Actions in performance of their due and owing obligations under their
 2    respective insurance policies.
 3          123. The failure of Defendants to discharge their obligations under their
 4    respective policies of insurance is wrongful and thus causing an inequitable result, in
 5    that Plaintiffs are paying and have paid more than their equitable share of the costs of
 6    defending Pulte in the Underlying Actions without the participation of Defendants in
 7    paying for such costs.
 8          124. Because of their wrongful failure to discharge their obligations under
 9    their respective policies of insurance, Plaintiff s are entitled to an award of equitable
10    contribution, to reimburse them for costs equivalent to the fair and equitable
11    proportionate share of Defendants of the total costs of defense incurred in connection
12    with the claims against Pulte in the Underlying Actions, with interest thereon at the
13    prescribed legal rate.
14          WHEREFORE, Plaintiffs pray for judgment, as follows:
15                             ON THE FIRST CAUSE OF ACTION
16          1.     For a declaration that Defendants, and each of them, are obligated to
17    defend Pulte in the Underlying Actions.
18          2.     For a declaration that Defendants, and each of them, are required to
19    reimburse Plaintiffs for each Defendants’ share of defense fees and costs incurred by
20    Plaintiffs in connection with the Underlying Actions.
21                          ON THE SECOND CAUSE OF ACTION
22          1.     For a declaration that Plaintiffs are entitled to reimbursement of defense
23    fees and costs incurred by Plaintiffs in providing Pulte with a defense to the
24    Underlying Actions.
25          2.     For an order compelling Defendants to reimburse Plaintiffs for
26    Defendants’ equitable share of the defense fees and costs incurred by Plaintiffs in
27    providing Pulte with a defense to the Underlying Actions.
28    ///


                                                 31
                                                                                    COMPLAINT
     Case 2:19-cv-00959 Document 1 Filed 02/08/19 Page 32 of 32 Page ID #:32




 1                              ON ALL CAUSES OF ACTION
 2          1. For prejudgment interest.
 3          2. For costs of suit herein.
 4          2. For reasonable attorneys’ fees and expenses.
 5          4. For such other and further relief as this Court deems just and proper.
 6
 7                                         JURY DEMAND
 8          Plaintiffs hereby demand a trial by jury pursuant to Fed. R. Civ. Proc. 38(b).
 9
10    Dated: February 8, 2019         THE AGUILERA LAW GROUP, APLC.
11
12                                    ___________________________________
13                                    A. Eric Aguilera, Esq.
                                      Raymond E. Brown, Esq.
14
                                      Kimberly R. Arnal, Esq.
15                                    Attorneys for Plaintiffs St. Paul Mercury Insurance
16                                    Company, Fidelity and Guaranty Insurance
                                      Company, Travelers Property Casualty Company of
17                                    America, The Travelers Indemnity Company of
18                                    Connecticut, St. Paul Fire and Marine Insurance
                                      Company, and Fidelity and Guaranty Insurance
19
                                      Underwriters, Inc.
20
21
22
23
24
25
26
27
28



                                                32
                                                                                  COMPLAINT
